DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed 16 March 2020.
Claims 1-15 are currently pending and have been considered by the examiner

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, and 11 each recite the claim limitation “processing the selection at least one item associated with at least one entity from the set of proximity based entities”. The examiner has determined that said limitations, in each of the mentioned claims, are grammatically incorrect and thus must be objected to. For purposes of compact prosecution, the examiner will interpret said claims as instead reciting “processing the selection of at least one item associated with at least one entity from the set of proximity based entities”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, an 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coborn (US 20200234255 A1) in view of Hagey et al. (US 20200029218 A1).

In regards to Claims 1, 6, and 11, Coborn discloses:
A processor implemented method, comprising: detecting, in a mobile communication device, at least one Wi-Fi network based on a location of the mobile communication device associated with a user (See Coborn: Para. [0038] – “Computing device 600 may also contain a network connection device 615 that may allow device 600 to communicate with other computing devices 618, such as over a network in a distributed computing environment, for example, an intranet or the Internet. Device 615 may be a wired or wireless network interface controller, a network interface card, a network interface device, a network adapter or a LAN adapter. Device 615 allows for a communication connection 616 for communicating with other computing devices 618.” – Coborn discloses a mobile computing device allowing a device to connect to other devices over the internet using conventional methods of wireless communication including a wireless network interface controller. It is clear to one of ordinary skill in the art that said wireless internet communication would include detecting and connecting to a WiFi network. Additionally, it is known to one of ordinary skill in the art that a WiFi network can only be detected/connected to within the signal range of a WiFi router/connection device and thus only at specific locations); 
establishing a communication link between a Service Set Identifier (SSID) of the detected Wi-Fi network (See Coborn: Para. [0038] – “Computing device 600 may also contain a network connection device 615 that may allow device 600 to communicate with other computing devices 618, such as over a network in a distributed computing environment, for example, an intranet or the Internet. Device 615 may be a wired or wireless network interface controller, a network interface card, a network interface device, a network adapter or a LAN adapter. Device 615 allows for a communication connection 616 for ; 
dynamically generating a captive portal based on the established communication link (See: Coborn: Para. [0028-0029] – “Process 300 starts with step 302 wherein the user 110 uses his device 112 to send a request 202, such as an HTTP request or an HTTPS request, from a browser on his client computing device 112 to the unit 102, wherein the request 202 indicates a desire to connect to the unit 102 for access to network 106, i.e., the Internet. Next, in step 304, the unit 102 redirects the client computing device 112 to a specific Uniform Resource Locator (URL) (representing hosting server 150) via the network connection. Then, in step 306, hosting server 150 serves a page or pages 204 to the client computing device 112, wherein the page or pages 204 include client user-viewable ads 404 and an Internet connection confirmation widget 408, wherein when the widget 408 is activated by the client user” – Coborn discloses dynamically generating a webpage/captive portal after a request via an established WiFi connection) and 
automatically retrieving, from a database, a set of proximity based entities, wherein the set of proximity based entities provide one or more items (See Coborn: Para. [0031] – “Next, in step 310, the Internet connection management server 152 serves a second page or pages 208 to the client computing device 112 providing the following options: 1) a free session of access to the Internet, subsequent to receiving a user interface confirmation from the client user regarding terms and conditions (selection 502), 2) a paid session of access to the Internet, subsequent to receiving electronic payment information of the client user via a user interface (selection 504), and 3) a paid voucher session of access to the Internet, ; 
obtaining a selection of at least one item associated with at least one entity from the set of proximity based entities (See Coborn: Para. [0032] – “In step 312, the client user 110 makes a selection 210 of one of the options by clicking on a portion of the second page or pages”);
processing the selection at least one item for an order and rendering a payment page associated with a captive portal (See Coborn: Para. [0031] – “Next, in step 310, the Internet connection management server 152 serves a second page or pages 208 to the client computing device 112 providing the following options: 1) a free session of access to the Internet, subsequent to receiving a user interface confirmation from the client user regarding terms and conditions (selection 502), 2) a paid session of access to the Internet, subsequent to receiving electronic payment information of the client user via a user interface (selection 504), and 3) a paid voucher session of access to the Internet”, See Coborn: Para. [0033] – “If the user made the second selection, a new page may open via the user interface and provide the client user with the terms and conditions to access the Internet, as well as a form to collect the user's payment information.”); 
obtaining a payment card information from the user upon selection of the payment card by the user in the rendered payment page associated with the captive portal (See Coborn: Para. [0033] – “The user is required to check a box that shows agreement and consent to the terms and conditions as well as input the required payment information details on the form”, See Coborn: Claim 5 – “wherein the electronic payment information includes credit card information.” – Coborn discloses receiving, in a rendered payment page, user inputted payment card information. Additionally, when considering the limitation “upon selection of the payment card by the user” under broadest reasonable interpretation, the examiner concludes that any conscious decision to use a specific payment card made by a user would constitute a “selection”. Therefore, the decision to input a particular card’s payment information, as disclosed by Coborn, constitutes a selection under broadest reasonable interpretation) and 

However, Coborn fails to explicitly disclose, but Hagey discloses:
authenticating the payment card using (i) the information associated with the payment and (ii) a zip code mapped with the payment card (See Hagey: Para. [0059] – “the user 112 may be using a portable transaction device (e.g., a credit card) to perform an ATM transaction (e.g., withdraw cash from the ATM). In this regard, the user 112 may use the portable transaction device to provide authentication information to the ATM. The authentication information may include a value credential (e.g., a credit card number) and other authentication information (e.g., a zip code associated with a credit card, the credit card's expiration date, the user's birthday)” – Hagey disclose authenticating a payment card using both information associated with the payment card such as a card number as well as a ZIP code); and 
generating, upon authenticating the payment card, a confirmation message indicative of completing a transaction for the at least one item being ordered (See Hagey: Para. [0073] – “Upon receiving an authorization request message from the access device 104, the processing entity 108 may determine, based the authentication information received in the authorization request message, whether the .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of card authentication a subsequent authentication confirmation as disclosed by Hagey to authenticate the payment card used for purchasing internet connection as disclosed by Coborn increasing the overall security of the invention by decreasing the likelihood that fraudulent transactions can be performed.

Claims 2-3, 7-8, an 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coborn in view of Hagey in further view of Jakobsson (US 20160241556 A1)

In regards to Claims 2, 7, and 12, the combination of Coborn and Hagey discloses the method of claim 1 but fails to explicitly disclose:
wherein the step of establishing a communication link between a Service Set Identifier (SSID) of the detected Wi-Fi network comprises capturing a media access control (MAC) address associated with the mobile communication device and determining the user as a registered user or a first time user based on the captured MAC address (See Jakobsson: Para. [0076] – “The client device identifier circuit/module 1112 may be adapted to determine whether a client device is a known device (e.g., previously associated with a provided account identifier). For example, the client device identifier may be based on .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of receiving and utilizing a MAC address to determine whether a user is a first time user or a known user as disclosed by Jakobsson to categorize users connecting to the SSID disclosed by the combination of Coborn and Hagey increasing the overall security of the invention by allowing for different levels of security protocols to be applied for different categories of users.

In regards to Claims 3, 8, and 13, the combination of Coborn, Hagey, and Jakobsson discloses:
The processor implemented method as claimed in claim 2, wherein when the user is the registered user, the method comprises: performing a comparison of the captured MAC address with a previously stored MAC address (See Jakobsson: Para. [0076] – “The client device identifier circuit/module 1112 may be adapted to determine whether a client device is a known device (e.g., previously associated with a provided account identifier). For example, the client device identifier may be based on an IP address or MAC address of the client device and it is associated with an account identifier the first time a user successfully authenticates the account identifier using a correct security code.); 
and based on the comparison, validating, through the obtained zip code, the user and allowing the user to perform the transaction, or revoking access to a selection of payment card to refrain from performing the transaction (See Hagey: Para. [0059] – “the user 112 may be using a portable transaction device (e.g., a credit card) to perform an ATM transaction (e.g., withdraw cash from the ATM). In this regard, the user 112 may use the portable transaction device to provide authentication information to the ATM. The authentication information may include a value credential (e.g., a credit card number) and other .

It would have been obvious to one of ordinary skill in the art before the effective filing date to apply both comparison of a captured MAC address to known MAC address identifier as well as validation of a received ZIP code as disclosed by Hagey and Jakobsson as authentication requirements for the authentication of the payment card disclosed by Coborn increasing the overall security of the invention by ensuring that payment cards would be much more difficult to spoof and thus preventing fraudulent transactions.

Claims 4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coborn in view of Hagey in further view of Roe et al. (US 20120221397 A1).

In regards to Claims 4, 9, and 14, the combination of Coborn and Hagey discloses the method of claim 1 but fails to explicitly disclose, but Roe discloses:
further comprising periodically updating, via a notification message, a current status of the at least one item being ordered (See Roe: Para. [0053] – “Reward server 102 may periodically send a status update about the various transactions 402 made by the reward card to the updating module 406. In an embodiment of the present invention, the status update associated with the reward card may include a spending history and an available credit limit associated with the reward card.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of periodically updating the status of a transaction as disclosed by Roe to provide the status of the current internet connection being purchased as disclosed by the combination Coborn and Hagey increasing the overall user experience of the invention by allowing users to monitor the current status of their purchased internet connection.

Claims 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coborn in view of Hagey in further view of Dempster et al. (US 20100280928 A1)

In regards to Claims 5, 10, and 15, the combination of Coborn and Hagey discloses the method of claim 1 but fails to explicitly disclose, but Dempster discloses:
further comprising: determining whether an order type of the at least one item is one of (i) a first order for a current session of a given day or (ii) an nth order of the given day (See Dempster: Para. [0106] – “For example, a determination may first be made whether the transaction to be posted is a daily transaction entry 140, an opening transaction entry 142, an end-of-day (or closing) transaction entry 144, or an adjustment transaction entry 146.”); computing an amount for completing the transaction based on the determined order type, wherein the computed amount is specific to at least one of (i) the at least one item and (ii) the at least one item and one or more items being processed in one or more previous sessions of the given day (See Dempster: Para. [0106] – “For example, the operator may assign a recognizable transaction type to the transaction or may modify the transaction posting process 126 to recognize the given transaction type as provided. Until the transaction type is changed to a recognizable transaction type, or the transaction posting process 126 is changed to recognize the previously unrecognized transaction type, a transaction of an unrecognized transaction type cannot be posted” – Dempster discloses posting a transaction which would include computing/determining an amount for said transaction based on if the order type is valid); and performing the transaction based on the computed amount at the end of the given day (See Dempster: Para. [0106] – “For example, the operator may assign a recognizable transaction type to the transaction or may modify the transaction posting .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of determining the type of transaction based on time of receipt and subsequent processing of the transaction based on type as disclosed by Dempster to process the transaction performed by the combination of Coborn and Hagey increasing the overall robustness of the invention by allowing for different types of transaction to be handled in different ways allowing for increased efficiency in handling different types of transactions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sobel (US 20170099144 A1) generally discloses methods and systems allowing for transmission of encrypted/sensitive information using security and authentication protocols such as comparison of MAC addresses.
Yip et al. (US 10755281 B1) generally discloses techniques for validating a payment transaction between a customer and a merchant via challenge questions and determining a level of risk associated with a current payment transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3685